


Exhibit 10.71
















GENERAL SERVICES AGREEMENT
BETWEEN
AFFILIATED COMPUTER SERVICES, INC.
AND
UNIVERSITY OF THE ROCKIES, LLC
JANUARY 1, 2009






--------------------------------------------------------------------------------




GENERAL SERVICES AGREEMENT
THIS GENERAL SERVICES AGREEMENT (this "Agreement") is made and entered into
effective as of January 1, 2009 (the "Effective Date"), between Affiliated
Computer Services, Inc., a Delaware corporation ("ACS"), with an address for the
purposes of this Agreement at 2828 North Haskell, Dallas, TX 75204 and
University of the Rockies, LLC, a Colorado Limited Liability Company
("Customer"), with an address for the purposes of this Agreement at 13500
Evening Creek Drive North, Suite 600, San Diego, CA 92128. ACS and Customer are
collectively referred to as "Parties" and individually as a "Party".
This Agreement is entered into with reference to the following facts:
A.
ACS is in the business of providing certain data processing and related
services; and,

B.
Customer desires to engage ACS from time to time pursuant to one or more Task
Orders to provide services subject to the Parties' further agreement on the
scope and terms of each such Task Order; and,

C.
ACS and Customer desire to set forth in this Agreement certain terms applicable
to all such engagements as described in the Task Orders, as they are entered
into and executed by both Parties from time to time.

D.
The purpose of this Agreement is for ACS to provide call center and
transactional processing services relating to the functions of ISIR document
collection/review, Verification/C-code, Conflicting information resolution,
packaging/Certification, Disbursement Eligibility Review and Title IV Refund
Processing for Customer's financial aid student populations and as further
defined in the Task Orders.

Accordingly, Customer and ACS agree as follows:
1.
Task Orders

1.1Task Order Information. All services performed under this Agreement will be
performed under individual Task Orders. Each Task Order will contain, at a
minimum, (i) a description of the services to be performed by ACS (the
"Services") (ii) the time schedule for performance and for delivery of such
Services, and (iii) the amount and method of payment for such Services.
1.2Other Information. In addition, when applicable, a Task Order may include
(i) provisions for written and/or oral progress reports by ACS, (ii) detailed
functional and technical specifications and standards for all Services,
including quality standards, (iii) a list of any special equipment to be
procured by ACS or provided by Customer for use in performance of the Services
or (iv) such other terms and conditions as may be mutually agreed between the
parties. In the event of a conflict between the terms of this Agreement and the
terms of any particular Task Order, the terms of the Task Order will govern.
1.3Issuance of Task Orders. The initial Task Order(s) agreed to by the Parties
are set forth as attachments to this Agreement. Additional Task Orders,
regardless of whether they relate to the same subject matter as the initial Task
Order(s), will become effective upon execution by authorized representatives of
both Parties.
2.Contract Administration
2.1Contract Coordinators. Upon execution of this Agreement, each Party will
notify the other Party, in writing, of the name, business address, and telephone
number of the person who will




--------------------------------------------------------------------------------




have primary responsibility for interfacing on its behalf with the other Party
(the "Contract Coordinator"). The Contract Coordinators will be responsible for
arranging all meetings, visits, and consultations between the Parties that are
of a nontechnical nature and for monitoring all administrative matters arising
under this Agreement.
2.2Changes in Coordinators. Either Party may replace its Contract Coordinator by
delivery of written notice of such change, signed by the Contract Coordinator of
such Party. The notice will set forth the name, business address, email address
and telephone number of such replacement.
3.Changes to the Agreement or Task Orders
3.1Change Requests. All change requests made in writing with respect to this
Agreement, any Task Order, or any specification relating to the Services must be
requested and/or accepted by both Parties' Contract Coordinators, and will only
be effective when changed by a written amendment, signed by an authorized
representative of each Party, which specifically refers to the provisions of the
Agreement or the Task Order(s) to be modified. Unless otherwise specified in
writing, amendments implemented to any Task Order will only apply to that Task
Order.
4.ACS Responsibilities and Customer Responsibilities
4.1The Services. ACS' employees and agents shall provide various services to
Customer as described in greater detail in the Task Orders. ACS agrees to use
its best efforts to perform the Services at a high level based on the standards
prevailing among those top-tier service vendors offering services similar to the
Services. In the performance of the Services required under this Agreement, ACS
shall at all times act in the nature of a fiduciary in the administration of any
Title IV, HEA program ("Title IV, HEA program") and meet the standard of conduct
set forth in 34 C.F.R. Section 668.82(b)(2).
4.2Compliance with Law. In performing the Services, ACS shall comply with all
applicable laws and regulations, including, without limitation, all statutory
provisions of or applicable to Title IV of the Higher Education Act of 1965, as
amended (the "HEA"), and all regulatory provisions prescribed under the HEA,
including the requirements to: (a) use any funds that ACS administers under any
program of Federal student financial assistance administered pursuant to
Title IV of the HEA (”Title IV, HEA program”) and any interest or other earnings
thereon solely for the purposes specified in and in accordance with that
Title IV, HEA program, to the extent that such compliance is required by
applicable law or regulation and is related to the Services; and (b) to meet the
standard of conduct set forth in 34 C.F.R. Section 668.82(b)(2).
4.3Referral to the Office of Inspector General by ACS. To the extent required or
permitted by applicable law or regulations, including 34 C.F.R. Section 668.25,
ACS may refer to the Office of Inspector General ("OIG") of the U.S. Department
of Education for investigation any information indicating there is reasonable
cause to believe that Customer might have engaged in fraud or other criminal
misconduct in connection with Customer's administration of any Title IV, HEA
program or that a Customer's applicant for Title IV, HEA program assistance
might have engaged in fraud or other criminal misconduct in connection with his
or her application for such assistance. Examples of the type of information that
must be referred to the OIG pursuant to 34 C.F.R. Section 668.25 are-(i) False
claims by the institution for Title IV, HEA program assistance; (ii) False
claims of independent student status; (iii) False claims of citizenship; (iv)
Use of false identities; (v) Forgery of signatures or certifications; and (vi)
False statements of income. Customer acknowledges and agrees that ACS is
entitled to make such referrals of information, and to otherwise communicate and
cooperate with the OIG with respect thereto, whenever there is reasonable cause
to believe that Customer or any such applicant engaged in fraud or other
criminal misconduct. In no event shall ACS be liable to Customer or any of its
employees or agents, or any applicant, or any third‑party, as a result of or in
connection with any such referral, whether or not it is ultimately determined
that any fraud or criminal misconduct in fact occurred so long as ACS had
reasonable cause to believe that




--------------------------------------------------------------------------------




fraud or other criminal misconduct might have occurred. Notwithstanding the
foregoing, to the extent permitted by applicable law and regulation, ACS shall,
prior to making any referral to the OIG as described in this paragraph,
(i) present to Customer and/or Customer's counsel the information that ACS
proposes to refer to the OIG, (ii) provide Customer and/or Customer's counsel
with a reasonable opportunity to review such information, (iii) discuss in good
faith with Customer and/or Customer's counsel whether such information is
required to be reported to the OIG; and (iv) allow Customer to self-refer to the
OIG the information regarding Customer if Customer agrees that there was
potential fraud or criminal misconduct by Customer.
4.4Referral to the Office of Inspector General by Customer. To the extent
required by 34 C.F.R. Section 668.16(g)(2), Customer may refer to the OIG of the
U.S. Department of Education for investigation any information indicating there
is reasonable cause to believe that ACS may have engaged in fraud or other
criminal misconduct in connection with ACS' Services involving any Title IV, HEA
program. ACS acknowledges that Customer is required to make such referrals of
information, and to otherwise communicate and cooperate with the OIG with
respect thereto, whenever there is reasonable cause to believe that ACS engaged
in fraud or other criminal misconduct. In no event shall Customer be liable to
ACS or any of its employees or agents or any third‑party, as a result of or in
connection with any such referral, whether or not it is ultimately determined
that any fraud or criminal misconduct in fact occurred so long as Customer had
reasonable cause to believe that fraud or other criminal misconduct might have
occurred. Notwithstanding the foregoing, to the extent permitted by applicable
law and regulation, Customer shall, prior to making any referral to the OIG as
described in this paragraph, (i) present to ACS and/or ACS' counsel the
information that Customer proposes to refer to the OIG, (ii) provide ACS and/or
ACS' counsel with a reasonable opportunity to review such information,
(iii) discuss in good faith with ACS and/or ACS' counsel whether such
information is required to be reported to the OIG; and (iv) allow ACS to
self-refer to the OIG the information regarding ACS if ACS agrees that there was
potential fraud or criminal misconduct by ACS.
4.5Joint and Several Liability. Without affecting in any way ACS' or Customer's
limitations of liability and rights to indemnification otherwise set forth in
this Agreement, and only to the extent required by 34 C.F.R. Section 668.25, ACS
and Customer are jointly and severally liable to the Secretary of Education for
any violation by Customer or ACS, respectively, of any statutory or regulatory
provision under Title IV, HEA programs. This provision is solely for the benefit
of the Secretary of Education, and neither ACS nor Customer shall not have the
right to seek contribution or indemnification from the other party on the basis
of this provision unless there was negligence or intentional misconduct by the
other party in performing its obligations under this Agreement. No third-party
other than the Secretary of Education shall have the right to enforce this
provision or to seek contribution or indemnification from ACS or Customer on the
basis of this provision.
4.6ACS' Confirmation of Student Eligibility. To the extent required by
applicable law and solely in the event that ACS disburses funds, including
Title IV, HEA program funds, or delivers Federal Stafford Loan program proceeds
to students, ACS shall act consistently with its duty to act in the nature of a
fiduciary under 34 C.F.R. Section 668.82 and use commercially reasonable efforts
to confirm the eligibility of each student before making any disbursement of
funds (including funds received by Customer under the Title IV, HEA programs) or
delivering any Federal Stafford Program proceeds to a student. ACS acknowledges
that this confirmation must include, but is not limited to, any applicable
information contained in the records required under 34 C.F.R. Section 668.24.
4.7ACS' Calculation of Refunds. To the extent required by applicable law and
regulations and solely in the event that ACS disburses funds, including
Title IV, HEA program funds, or delivers Federal Stafford Loan program proceeds
to students, ACS shall calculate and initiate refunds and repayments due to a
student, the Title IV, HEA program accounts or the student's lender under the
Federal Stafford Loan program in accordance with Customer's refund policy, as
provided to ACS by Customer, the provisions of 34 C.F.R. Section 668.21 and
Section 668.22, and other applicable Title IV, HEA program regulations. It is
agreed that at the present time, ACS is not handling any funds for Customer and
before that were to be changed this Agreement would have to be amended.




--------------------------------------------------------------------------------




4.8Record Retention; Access to Records. Each Party shall retain records related
to the Title IV, HEA program and the Services as required by 34 C.F.R. Section
668.24 and provide access to those records, for inspection and copying, by the
Secretary of the U.S. Department of Education or the Secretary's authorized
representative, as required. Each Party shall further cooperate with, and
provide timely and reasonable access to, an independent auditor, the Secretary
and Inspector General of the U.S. Department of Education, the Comptroller
General of the United States or their authorized representatives, a guaranty
agency in whose program Customer participates and Customer's accrediting agency
in the conduct of audits, investigations, program reviews or other reviews
authorized by law.
5.Personnel
Customer and ACS are not joint employers of the employees of either Party for
any purpose under this Agreement. During the term of this Agreement, any person
under the employ of Customer who may perform tasks related to the Services (the
"Customer Employees") will at all time remain under Customer's responsibility,
including but not limited to, paying and providing any benefits to Customer
Employees and performing payroll tax and withholding obligations and human
resources functions for Customer Employees. ACS is acting as an independent
contractor in providing the Services. All employees of ACS shall remain ACS'
employees for all purposes including, but not limited to, determining
responsibility for all payroll related obligations. ACS shall at all times be
responsible for supervising, directing and coordinating the professional
responsibilities and duties of ACS' personnel in respect of their performance of
the Services under this Agreement. ACS personnel are not intended to be "leased
employees" to Customer as that term is defined under the Internal Revenue Code
of 1986, as amended. Except as otherwise expressly provided in this Agreement,
ACS does not undertake to perform any obligations of Customer whether regulatory
or contractual or to assume any responsibility for the management of Customer's
overall business except as specifically provided for with respect to the
Services provided for herein and in the Task Order.
6.
Customer Covenants, Representations and Warranties

6.1Customer Covenants. Customer covenants that it shall:
(a)Provide ACS with current, complete and accurate material information required
by or appropriate for ACS to perform the Services;
(b)Take reasonable steps to ensure that all written, oral or electronic
information and material provided by Customer to ACS (including, without
limitation, all information contained in student files) is current, accurate and
complete, contains no material omissions, and is updated on a prompt and
continuous basis;
(c)Establish and make available to ACS Customer's policies and procedures
related to the Services;
(d)Make available the services of Customer's employees reasonably required to
assist ACS in the transition of the Services to ACS;
(e)Perform any other function or task as reasonably required or necessary for
the provision of the Services;
(f)Ensure all its policies and procedures pertaining to the Services comply with
all federal, state and accrediting agency rules and requirements applicable to
Customer, including, without limitation, the HEA and any regulations or
guidelines prescribed by the HEA, including policies and procedures designed to
ensure that Customer meets all institutional, site, program and student
eligibility requirements under the HEA and any regulatory provisions prescribed
under the HEA;




--------------------------------------------------------------------------------




(g)Determine whether Customer is eligible to participate in the Title IV, HEA
programs in accordance with the HEA and any regulatory provisions prescribed
under the HEA;
(h)Determine whether each location or site at which Customer provides
instruction is eligible for purposes of disbursing Title IV, HEA programs funds
to students attending at such location or site in accordance with the HEA and
any regulatory provisions prescribed under the HEA;
(i)Determine whether each educational program provided by Customer is an
eligible program as that term is defined under the HEA and the regulatory
provisions prescribed under the HEA; and
(j)Determine the general eligibility for each student who applies for Title IV,
HEA program funds and provide, from time to time, specific information for each
student sufficient for ACS to determine eligibility of such student to receive
such funds at such times in accordance with the HEA and any regulatory
provisions prescribed under the HEA.
6.2Representations and Warranties.
(a)Organization of Customer. University of the Rockies, LLC is a for-profit
corporation, duly organized, validly existing and in good standing under the
laws of Iowa. Customer has full power and all necessary permits, licenses,
approvals, authorizations, franchises and registrations to perform its
obligations hereunder.
(b)Authorization; Enforceability. The execution, delivery and performance of
this Agreement by Customer and all of the documents and instruments required by
this Agreement to be executed by Customer are within the power of Customer and
have been duly authorized by all necessary action by Customer. This Agreement
is, and the other documents and instruments required by this Agreement to be
executed and delivered by Customer will be, when executed and delivered by
Customer, the legal, valid and binding obligations of Customer enforceable
against Customer in accordance with their respective terms.
(c)No Violation or Conflict. The execution, delivery and performance of this
Agreement by Customer do not conflict with or violate any law or regulation
applicable to Customer, the organizational documents of Customer or any contract
or agreement to which Customer is a party or by which it is bound.
(d)HEA Compliance. Customer has not been limited, suspended, or terminated by
the Secretary of the U.S. Department of Education within the preceding five (5)
years.
(e)Accuracy of Information. All written, oral or electronic information and
material provided by Customer to ACS (including, without limitation, all
information contained in student files) is current, accurate and complete,
contains no material omissions, and is updated on a prompt and continual basis.
Customer acknowledges and agrees that Customer's breach of its covenants,
representations and warranties under this Section 6 shall excuse ACS'
performance hereunder to the extent that such breach impairs ACS' ability to
perform the Services hereunder or adversely affects ACS' ability to meet or
comply with the requirements of Title IV, HEA program regulations that govern
the Services.
7.
ACS Covenants, Representations and Warranties

7.1ACS Covenants. ACS covenants that it shall:




--------------------------------------------------------------------------------




(a)Take all necessary steps, including backgrounds checks, to ensure the
eligibility of all ACS employees or independent contractors to provide Services
to Customer under the HEA and any regulations or guidelines prescribed by the
HEA;
(b)Immediately notify Customer of any investigation initiated against ACS by the
U.S. Department of Education or any change in ACS' representations under Section
7.2(d);
(c)Take reasonable steps to ensure that all written, oral or electronic
information and material maintained by ACS in connection with the Services is
current, accurate and complete, is maintained on a secure server and is updated
on a prompt and continuous basis;
(d)Maintain operational procedures pertaining to the Services which are
consistent with Customer's operational policies, procedures and the requirements
of this Agreement;
(e)Ensure all ACS' policies and procedures pertaining to the Services comply
with all applicable federal and state rules and requirements applicable to
third-party service providers including, without limitation, the HEA and any
regulations or guidelines prescribed by the HEA; and
(f)Confirm the eligibility for each student in advance of Customer making any
disbursements in accordance with the HEA and any regulatory provisions
prescribed under the HEA.
7.2Representations and Warranties.
(a)Organization of ACS. ACS is a corporation, duly organized, validly existing
and in good standing under the laws of Delaware and is duly qualified to do
business in such state. ACS has full power and all necessary permits, licenses,
approvals, authorizations, franchises and registrations to perform the Services.
(b)Authorization; Enforceability. The execution, delivery and performance of
this Agreement by ACS and all of the documents and instruments required by this
Agreement to be executed by ACS are within the power of ACS and have been duly
authorized by all necessary action by ACS. This Agreement is, and the other
documents and instruments required by this Agreement to be executed and
delivered by ACS will be, when executed and delivered by ACS, the legal, valid
and binding obligations of ACS enforceable against ACS in accordance with their
respective terms.
(c)No Violation or Conflict. The execution, delivery and performance of this
Agreement by ACS do not conflict with or violate any law or regulation
applicable to ACS, the organizational documents of ACS or any contract or
agreement to which ACS is a party or by which it is bound.
(d)HEA Compliance. ACS has not been limited, suspended, or terminated by the
Secretary of the U.S. Department of Education within the preceding five years.
Neither ACS, a person who exercises substantial control over ACS, or, to the
best of ACS' knowledge, any employee or independent contractor who provides
Services has been convicted of, or has pled nolo contendere or guilty to, a
crime involving the acquisition, use, or expenditure of Federal, State, or local
government funds, or has been administratively or judicially determined to have
committed fraud or any other material violation of law involving those funds.
(e)No Other Warranties. EXCEPT AS SET FORTH IN THIS AGREEMENT, ACS DOES NOT MAKE
ANY WARRANTIES WITH RESPECT TO THE SERVICES OR OTHER DELIVERABLES PROVIDED UNDER
THIS AGREEMENT AND EXPLICITLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED.
ACS acknowledges and agrees that ACS' breach of its covenants, representations
and warranties under this Section 7 shall excuse Customer's performance
hereunder to the extent that such breach




--------------------------------------------------------------------------------




impairs Customer's ability to perform hereunder or adversely affects Customer's
ability to meet or comply with the requirements of Title IV, HEA program
regulations that govern the Services.
8.
Payments

8.1Monthly Fees. ACS will bill Customer each month during the term of this
Agreement based on number of "Actions" which occurred during the prior month.
The definition of "Actions" and fees for each Action will be documented in each
Task Order.
Customer shall cause ACS to be paid the foregoing fees on a monthly basis within
thirty (30) days of ACS' delivery of an invoice for the preceding month's
Actions.
8.2Invoices; Reimbursable Costs; Payments. Customer shall reimburse ACS, on a
monthly basis within thirty (30) days of ACS' delivery of an invoice, for all of
ACS' actual out-of-pocket costs ("Reimbursable Costs") for stationery,
envelopes, brochures, postage, long distance charges and similar direct
out-of-pocket costs incurred in the performance of its duties under this
Agreement.
8.3Interest on Past Due Amounts. If Customer's payment of the monthly fees due
under Section 8.1 or the Reimbursable Costs due under Section 8.2 is not
received by ACS within forty-five (45) days after delivery of the invoice by
ACS, Customer shall pay, in addition to the amount so due, an interest charge of
1.5% per month for the portion of such amount which is overdue and outstanding
and is not in good faith dispute.
8.4Disputes. In the event that Customer in good faith disputes in writing
charges billed by ACS to Customer within thirty (30) days of delivery of an
invoice, then Customer may withhold only that portion of an invoice that it
disputes in good faith. Within ten (10) days of notifying ACS of a dispute,
Customer shall describe in writing the basis for withholding payment. The
Parties agree to make reasonable efforts to resolve any billing dispute within
thirty (30) days of Customer's notice described in the previous sentence. If
disputes cannot be resolved within the prescribed timeframe, either Party shall
have the right, upon written notice, to submit the dispute for resolution
pursuant to Section 17(f).
9.Term and Termination
9.1Term. The term of this Agreement will begin on the Effective Date and will
continue for a period of three (3) years; provided however, this Agreement will
continue to remain in effect with respect to any Task Orders already issued at
the time of such termination, until such Task Orders are themselves terminated
or performance thereunder is completed. Unless either Party gives written notice
of termination to the other at least sixty (60) days before the scheduled
expiration date, the term of this Agreement shall automatically be extended for
successive one (1) year periods thereafter, on the same terms and conditions
unless the Parties mutually agree otherwise in writing.
9.2Customer Termination for Convenience. Customer may, at its sole option,
terminate this Agreement and/or any or all Task Orders outstanding, or any
portion thereof, upon ninety (90) days prior written notice and payment of any
early termination fee set forth in the Task Order(s). Upon the effective date of
termination, ACS will inform Customer of the extent to which performance has
been completed through such date, and collect and deliver to Customer whatever
work product then exists in a manner prescribed by Customer. ACS will be paid
for all work performed through the date of termination, plus any termination
charges that may be specified in the Task Order(s) so terminated.
9.3ACS Termination for Convenience. ACS may, at its sole option, terminate this
Agreement and/or any or all Task Orders outstanding, or any portion thereof,
upon ninety (90) days prior written notice. Upon the effective date of
termination, ACS will inform Customer of the extent to which performance has
been completed through such date, and collect and deliver to Customer




--------------------------------------------------------------------------------




whatever work product then exists in a manner prescribed by Customer. ACS will
be paid for all work performed through the date of termination.
9.4Termination for Cause. Either Party may terminate this Agreement (or any Task
Order) upon thirty (30) days prior written notice in the event of a material
breach by the other Party of its obligations under this Agreement or any
applicable Task Order(s) and the Party said to be in breach fails to cure the
condition of breach within thirty days after receipt of the notice of breach.
9.5Termination for Misconduct. Either Party may terminate this Agreement
effective upon notice if the other Party has engaged in criminal misconduct in
its handling of Title IV, HEA program funds.
9.6Termination for Non-payment. ACS will have the option, but not the
obligation, to terminate a Task Order or suspend performance of the Services if
Customer fails to pay when due undisputed amounts (including, without
limitation, amounts determined pursuant to Section 17(e) and 17(f)) below to be
owing to ACS under such Task Order and Customer fails to cure such failure
within ten (10) days after receipt of written notice from ACS.
9.7Termination for Bankruptcy. Either Party may immediately terminate this
Agreement by notice to the other Party if the other Party (a) becomes subject to
a voluntary petition in bankruptcy or any voluntary proceeding relating to
insolvency, receivership, liquidation, or composition for the benefit of
creditors, (b) becomes subject to an involuntary petition regarding the
foregoing that is not dismissed within 60 days after filing, (c) declares or
admits publicly and in writing that it is insolvent or is unable to meets its
debts as they mature, or (d) makes an assignment for the benefit of all or
substantially all of its creditors.
9.8Other Termination Provisions. Either Party to this Agreement may terminate
this Agreement as provided in Section 16, Force Majeure.
9.9Payment for Services upon Termination or Expiration. If this Agreement or a
Task Order expires or is terminated for any reason, ACS shall be entitled to
payment for all Services performed prior to such termination or expiration and
during the period from the date of the notice of termination through the
effective date of such termination, plus any applicable interest charge, all as
provided in Section 8.3. Upon an expiration of this Agreement pursuant to
Section 9.1, the Parties shall handle their obligations hereunder in accordance
with the Termination Transitional Period Guidelines set forth in Section 9.10.
The Parties agree that it is important that both Parties adhere to these
Termination Transitional Period Guidelines in order not to disrupt the education
of the students or the reputation of the Customer or ACS with the Department of
Education.
9.10    Termination Transitional Period. Upon the termination of this Agreement
by either Party, there shall be a transitional period, as follows:
(a)    Customer shall have the right but not the obligation to continue to send
new students to ACS for a period of ninety (90) days after delivery of a notice
of termination. ACS must accept these new students and shall be responsible for
processing them as documented in the respective Task Order for the remainder of
the Certified Year for the individual student in which the notice of termination
was delivered.
(b)    Following the notice of termination, ACS shall also be responsible, if
requested by Customer, for processing all students that it had previously
received for the balance of the Certified Year for the individual student in
which the notice of termination has been delivered.




--------------------------------------------------------------------------------




(c)    All normal fees and charges pursuant to the terminated Task Order shall
continue to apply to students who are handled by ACS during this Termination
Transitional Period.
(d)The terms and conditions of the terminated Agreement and the Task Order shall
continue to apply to Services provided by ACS during this Termination
Transitional Period.
(e)Notwithstanding the forgoing, ACS shall have no obligation to provide
Termination Transitional Period services pursuant to this Section 9.10 if: (i) a
Task Order has been or could have been terminated pursuant to Section 9.6 or
Section 9.7, or (ii) if there are outstanding invoices that have not been paid
pursuant to Section 8.
The procedure referred to in Section 9.10 (a) through (e) is referred to herein
as "Termination Transitional Period Guidelines."
The term “Certified Year” shall mean the period of time up to 12 months
determined by the original packaging by ACS.
9.11    ACS' Obligations upon Termination.
(a)    If ACS or Customer terminates this Agreement in accordance with its
terms, ACS shall, "cooperate" with Customer's New Servicer under the Title IV,
HEA programs in transitioning the Services and promptly return to Customer, or
at its direction, to Customer's New Servicer, the following:
(i)    all records in ACS' possession pertaining to Customer's participation in
the Title IV, HEA programs for which Services are no longer provided; provided,
however, that ACS may retain copies of any records in its possession subject to
the provisions of the Confidentiality Section of this Agreement; and
(ii)    promptly delivers to Customer the records in ACS' possession pertaining
to the students that ACS is processing during the Termination Transitional
Period as soon as ACS is no longer providing Services to that student; provided,
however, that ACS may retain copies of any records in its possession subject to
the provisions of the Confidentiality section of this Agreement; and
(b)    For purposes of this Section 9.11, "cooperation" means to provide the
Customer's New Servicer with (i) all Customer files; (ii) a brief status report
on all students being turned over to the Customer's New Servicer; and
(iii) answer verbal or written questions from Customer's New Servicer, which in
the aggregate do not exceed fifteen hours. If the category (iii) questions
exceed fifteen hours after the receipt of Notice of Termination, ACS will bill
for its time at two (2) times the employee's hourly wage rate per one hour time
segment (broken down into .10 increments) plus materials used at ACS' cost and
shall provide Customer with a detailed itemization of the services and the time
involved.
(c)    ACS is not responsible for training Customer's New Servicer and it is not
responsible for the conversion of the Customer's records to the Customer's New
Servicer if the Customer's New Servicer has a different computer system and/or a
different software program than ACS.
(d)    Notwithstanding the forgoing, ACS shall have no obligation to provide
services pursuant to this Section 9.11 if: (i) a Task Order has been or could
have been terminated pursuant to Section 9.6 or Section 9.7, or (ii) if there
are outstanding invoices that have not been paid pursuant to Section 8.




--------------------------------------------------------------------------------




10.
Customer's Facilities and Assets

10.1Access. Beginning on the Effective Date, Customer shall provide ACS with
access to and use of all of its owned, leased or licensed real and personal
property (including but not limited to all hardware and software) reasonably
required by ACS to perform its obligations under this Agreement (the
"Asset(s)"), and shall maintain the Assets in good working order as reasonably
required to permit ACS to perform its obligations under this Agreement. ACS
shall use such access in accordance with Customer's policies and procedures
governing access to and use of Customer's facilities, provided that such
policies and procedures shall not unduly restrict ACS from performing ACS'
duties and obligations under this Agreement.
10.2Software Licenses; Third Party Consents. Throughout this Agreement, Customer
shall have the rights (whether by ownership or by license from the owner
thereof) to use in its business operations, and shall maintain in good working
order, all systems and software programs necessary to allow ACS to perform the
Services in accordance with this Agreement. To the extent the use of any of such
Assets requires the consent of any third-party, or a security clearance is
needed for ACS to have access (either on-site or remote) to any Asset, Customer
shall obtain such consent and/or security clearance for ACS at its sole cost and
expense. In addition, Customer shall make available all documentation reasonably
required by ACS to operate Customer's software and third-party software,
including, without limitation, operations manuals, user guides, specifications,
backup procedures, recovery guidelines, and restart guidelines. Customer shall
remain responsible for all obligations owed by it to any third-party related to
this Section 10.2 as long as ACS follows such third parties' guidelines for
access and use of the Assets.
11.Protection of Confidential Information; GLB Act Compliance
In the process of negotiating and effecting the transactions contemplated
hereunder, each Party will have access to confidential information made
available by the other Party ("Confidential Information"). Confidential
Information shall specifically and without limitation include: (a) all records
relating to Customer's students provided to ACS and (b) this Agreement and any
Task Orders, exhibits and amendments thereto., but shall not include information
that (i) is generally available to the public, (ii) was available to the Party
holding such information from a source other than the other party to this
Agreement, or (iii) has been independently acquired by the Party holding such
information. As to all Confidential Information:
(a)The receiving Party shall preserve the secrecy of Confidential Information,
and, consistent with that obligation:
1.shall not use, or induce or permit others to use, any Confidential Information
for any other purpose whatsoever, nor at any time, except in carrying out its
obligations under this Agreement, directly or indirectly, print, copy or
otherwise reproduce, in whole or in part, any Confidential Information, without
the prior written consent of the disclosing Party, nor shall the receiving Party
disclose or reveal any Confidential Information to anyone except those of its
employees, agents or consultants with a need to know;
2.agrees that all third parties to whom receiving Party reveals any Confidential
Information, whether revealed in compliance with or in breach of this Agreement,
shall be bound by the terms of, and be jointly and severally liable under, this
Agreement and that it shall be the obligation of receiving Party to bind, and
obtain the adherence of, every such party to this Agreement;
3.shall, upon the disclosing Party's request, or upon termination of this
Agreement, whichever occurs first, return to the disclosing Party all documents
or materials relating to or containing any Confidential Information including
any such material created by or on behalf of the receiving Party; and




--------------------------------------------------------------------------------




4.acknowledges that all Confidential Information is and shall remain the
property of the disclosing Party.
(b)If the receiving Party is requested or required to disclose Confidential
Information pursuant to a subpoena or an order of a court or governmental
agency, the receiving Party shall:
1.Promptly notify the disclosing party of the existence, terms, and
circumstances surrounding the governmental request or requirement;
2.Consult with the disclosing Party on the advisability or taking steps to
resist or narrow the request;
3.If disclosure of Confidential Information is required, furnish only such
portion of the Confidential Information as the receiving Party is advised by
counsel is legally required to be disclosed; and
4.Cooperate with the disclosing Party in its efforts to obtain an order or other
reliable assurance that confidential treatment be accorded to that portion of
the Confidential Information that is required to be disclosed.
(c)Customer will (i) request confidential treatment for this Agreement and
related materials under Rule 406 of the Securities Act of 1933, as amended, Rule
24b-2 of the Securities Exchange Act of 1934, as amended, and SEC Rule 83, as
such Rules are applicable, (ii) request review of any Securities and Exchange
Commission decision denying such treatment, if requested by ACS; and (iii) to
the extent permitted by law and applicable SEC regulations and to the extent
requested by ACS, withdraw the contract and any related material submitted to
the Securities and Exchange Commission if such confidential treatment is denied.
Customer shall also promptly inform ACS of Customer's and the Securities and
Exchange Commission's actions and determinations which are related to the prior
sentence.
(d)To the extent required by applicable law or regulation, in performing its
services, ACS shall comply with the Gramm-Leach-Bliley Act, 15 U.S.C. 6801 et
seq. (the "GLB Act"), and all applicable regulations promulgated thereunder,
relating to the privacy and security of personally identifiable consumer data.
This Section 11 shall survive termination of this Agreement. Any Party making a
disclosure of Confidential Information shall bear the legal responsibility
resulting from that disclosure to any third party, including but not limited to
liability to the Department of Education and any student whose Confidential
Information is disclosed.
(e)The obligations to protect Confidential Information as set forth in this
Section 11 hereof shall survive the termination of this Agreement.
12.Contractors
ACS shall have the right to use contractors and subcontractors to perform the
Services hereunder, provided that all such contractors and subcontractors will
be subject to the supervision and management of ACS and will comply with the
requirements of Title IV, HEA program regulations regarding the provision of
Services. ACS shall have the right to disclose Customer's Confidential
Information to, and/or allow access to such by, any of ACS' contractors,
subcontractors, agents and/or other third parties supplying products, services
or systems as such disclosure of Confidential Information as may be reasonably
required to permit such contractor, subcontractor, agent or third-party to
assist ACS in its performance of obligations under this Agreement, provided that
ACS shall require such contractors, subcontractors, agents and/or other third
parties to execute an appropriate nondisclosure agreement and shall take such
other steps as may be required to protect Confidential Information as required
under Section 11 hereof. ACS shall be responsible as provided for in this
Agreement for the disclosure of any Confidential Information by its contractors
or subcontractors.




--------------------------------------------------------------------------------




13.
Indemnification and Insurance

13.1Customer Indemnification. Customer shall indemnify and hold ACS, its
officers, employees, affiliates, agents and subcontractors harmless against, and
will reimburse ACS for, any claim, liability, judgment, settlement, damage,
payment, loss, cost or expense (including reasonable attorneys' fees) ("Claim")
incurred by or asserted against ACS or such other parties at any time after the
Effective Date to the extent the Claim arose from or relates to:
(a)Negligent acts or omissions or willful misconduct by Customer in performing
its obligation under this Agreement;
(b)Customer's material breach of its covenants, representations or warranties
under this Agreement; and
(c)Claims by third parties arising out of or relating to any obligation not
expressly assumed by ACS under this Agreement, including without limitation any
claim arising from ACS' compliance with specific directions or instructions from
Customer and any claim by the Secretary of Education, a guaranty agency, or a
student loan lender against ACS arising out of ACS' violation of the HEA, to the
extent such claims exceed the liability limitation set forth in Section 14
hereof..
13.2ACS Indemnification. ACS shall indemnify and hold Customer, its officers,
directors, employees, affiliates and agents harmless against, and will reimburse
Customer for, any claim, liability, judgment, settlement, damage, payment, loss,
cost or expense (including reasonable attorney's fees) ("Claim") incurred by or
asserted against Customer by a third-party at any time after the Effective Date
to the extent the Claim arose from or relates to:
(a)Negligent acts or omissions or willful misconduct of ACS, its officers,
employees, affiliates, agents, contractors and subcontractors in providing
Services or in failing to provide Services under this Agreement;
(b)A material breach by ACS, its officers, employees, affiliates, agents,
contractors and subcontractors of ACS' covenants, representations or warranties
under this Agreement; and
(c)Any theft or other misappropriation of Customer's property or funds by ACS or
any of ACS' employees, affiliates, agents, contractors and subcontractors.
13.3Indemnification Procedures.
(a)    Promptly after receipt by an indemnitee of any written claim or notice of
any action giving rise to a claim for indemnification by the indemnitee, the
indemnitee shall so notify the indemnitor and shall provide copies of such claim
or any documents relating to the action. No failure to so notify an indemnitor
shall relieve the indemnitor of its obligations under this Agreement except to
the extent that the failure or delay is prejudicial. Within thirty (30) days
following receipt of such written notice, but in any event no later than ten
(10) days before the deadline for any responsive pleading, the indemnitor shall
notify the indemnitee in writing (a “Notice of Assumption of Defense”) if the
indemnitor elects to assume control of the defense and settlement of such claim
or action.
(b)    If the indemnitor delivers a Notice of Assumption of Defense with respect
to a claim within the required period, the indemnitor shall have sole control
over the defense and settlement of such claim; provided, however, that (i) the
indemnitee shall be entitled to participate in the defense of such claim and to
employ counsel at its own expense to assist in the handling of such claim and
(ii) the indemnitor shall obtain the prior written approval of the indemnitee
before entering into any settlement of such claim or ceasing to defend against
such claim. After the indemnitor has delivered a timely Notice of Assumption of
Defense relating to any claim, the indemnitor shall not be




--------------------------------------------------------------------------------




liable to the indemnitee for any legal expenses incurred by such indemnitee in
connection with the defense of such claim; provided, however, that the
indemnitor shall pay for separate counsel for the indemnitee to the extent that
conflicts or potential conflicts of interest between the Parties so require. In
addition, the indemnitor shall not be required to indemnify the indemnitee for
any amount paid by such indemnitee in the settlement of any claim for which the
indemnitor has delivered a timely Notice of Assumption of Defense if such amount
was agreed to without prior written consent of the indemnitor, which shall not
be unreasonably withheld or delayed in the case of monetary claims. An
indemnitor may withhold consent to settlement of claims of infringement
affecting its proprietary rights in its sole discretion.
(c)    If the indemnitor does not deliver a Notice of Assumption of Defense
relating to a claim within the required notice period, the indemnitee shall have
the right to defend the claim in such a manner as it may deem appropriate, at
the cost and expense of the indemnitor. The indemnitor shall promptly reimburse
the indemnitee for all such costs and expenses upon written request therefor.
13.4Subrogation. In the event an indemnitor indemnifies an indemnitee pursuant
to this Article, the indemnitor shall, upon payment in full of such indemnity,
be subrogated to all of the rights of the indemnitee with respect to the claim
to which such indemnity relates.
13.5Processing Error. Processing Errors in the Services and the responsibility
for such errors will be addressed in the Task Order.
13.6ACS' Insurance. ACS shall maintain during the term of this Agreement, and
for a reasonable "tail" period thereafter, policies for general liability,
employee dishonesty and fraud and errors & omissions insurance including
internet liability with insurers reasonably acceptable to Customer and in
amounts customarily maintained by entities similarly situated. ACS shall name
Customer as an additional insured on the general liability policy and provide
Customer with certificates of such insurance upon request.
13.7Survival. This Section 13 shall survive termination of this Agreement.
14.Limitation of Damages
14.1ACS. Notwithstanding anything to the contrary, ACS' maximum aggregate
liability relating to the Services rendered under this Agreement (regardless of
form of action, whether in contract, tort, negligence or otherwise) shall not
exceed the lesser of (i) the actual damages incurred by Customer as a result of
the event(s) giving rise to the liability, or (ii) the Monthly Charges paid to
ACS for the twelve (12) months prior to the month during the term of this
Agreement in which the latest event, act or omission occurs which gives rise to
such liability. ACS shall have no liability for (i) any violation of applicable
law or regulation by Customer, or (ii) the non-payment or uncollectibility of
any student receivable in relation to any student file serviced under this
Agreement.
14.2Customer. Except for Claims related to indemnification or Claims arising
from a violation of the law by Customer, Customer's maximum aggregate liability
relating to its obligations under this Agreement (regardless of form of action,
whether in contract, tort, negligence or otherwise) shall not exceed the actual
damages incurred by ACS as a result of the event(s) giving rise to the
liability. Customer shall have no liability for any claim by ACS to the extent
it arose from any violation of applicable law or regulation by ACS.
14.3Both Parties to Each Other. Neither Party shall have any liability for any
special, incidental, punitive or consequential loss, damage, or expense
(including without limitation, lost profits or opportunity costs) caused by the
acts or omissions of it or its agents, even if advised of their possible
existence. The limitation of damages contained in Section 14.1 shall not apply
to damages owed to (i) a third party pursuant to a disclosure of Confidential
Information pursuant to the last




--------------------------------------------------------------------------------




sentence in Section 11 or (ii) owed to the U.S. Department of Education or any
of its regulatory divisions.
15.Change in Circumstances
The occurrence of (a) any event or transaction which the Parties mutually agree
will materially increase or decrease the size or nature of the operations of
Customer that, in turn, affects the scope, manner, nature or quantity of the
Services, or (b) any change in any laws, rules or regulations that the Parties
mutually agree will materially increase or decrease the size or nature of the
operations of Customer that, in turn, affects the scope, manner, nature or
quantity of the Services, including without limitation any change in the
interpretation or process or enforcement policies, procedures or practices
related to any third-party servicer regulations promulgated by the U.S.
Department of Education, shall be considered a change in the scope of services
("Change in Scope"). Each Change in Scope shall be documented in the form
attached hereto as the CHANGE ORDER REQUEST ADDENDUM. ACS and Customer shall
promptly meet to analyze the change and determine the impact to this Agreement.
ACS shall have no obligation to commence work in connection with any Change in
Scope until the impact of such change is agreed upon by the parties and the
Agreement is amended. In the event of an impact to the fees as documented in the
respective Task Order, ACS and Customer shall negotiate in good faith an
equitable adjustment in the fees payable to ACS. If such fee impact cannot be
agreed upon within thirty (30) business days, either Party shall have the right,
upon written notice, to submit the dispute for resolutions pursuant to Section
17(f).
16.
Force Majeure

"Force Majeure" means unforeseeable causes beyond the reasonable control of and
which occur without the material fault or negligence of the Party claiming Force
Majeure, including, without limitation, acts of God, wars, insurrections, riots,
acts of any governmental units, strikes, blackouts, explosions, fires, floods,
earthquakes, landslides, lightning, wind, terrorism, sabotage, any failure of
equipment or other similar events. If as a result of Force Majeure a Party
hereto is rendered wholly or partly unable to perform its obligations under this
Agreement, that Party shall be excused from whatever performance is affected by
the Force Majeure to the extent so affected, provided that:
(a)The Party claiming relief gives the other Party prompt written notice
describing the particulars of the Force Majeure.
(b)The permitted suspension of performance is of no greater scope and of no
longer duration than is required by the Force Majeure.
(c)A Force Majeure may continue only so long as the Party claiming Force Majeure
is exercising commercially reasonable efforts to eliminate the Force Majeure
condition. If at any time during the period of Force Majeure, the non-performing
Party fails to undertake or ceases undertaking commercially reasonable efforts
to remedy its inability to perform, then the non-performing Party shall no
longer be excused from its performance pursuant to Section 13.
(d)If the Force Majeure condition materially affects a Party's performance
hereunder for a period greater than ten (10) business days, then the other Party
shall be entitled to terminate this Agreement upon giving written notice to the
non-performing Party. In the case that such Notice of Termination is given then
the Termination Transitional Period Guidelines in Section 9.2 shall apply.
17.Miscellaneous
(a)Trademarks, Etc. Neither Party shall use the other Party's name, trademarks,
service marks, logos, trade names and/or branding without such Party's prior
written consent. Notwithstanding anything herein to the contrary, ACS may
reference or list Customer's name and/or a general description of the
Services/project.




--------------------------------------------------------------------------------




(b)ACS Materials. Upon termination of this Agreement, ACS shall deliver to
Customer a copy in electronic form of all student records for students that were
handled or processed by ACS during the term of the Agreement. The electronic
data shall be in a format that is readily usable by Customer. All materials
created, produced, delivered or developed by ACS during the performance of the
Services and during the proposal, negotiation and transition process shall be
owned exclusively by ACS. Customer shall return all such materials to ACS,
promptly following termination of this Agreement or ACS' written request,
without retaining copies, and hereby assigns any rights it or its personnel may
have in such materials to ACS.
(c)No Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior express written consent of the other Party.
(d)Notices. Any notices given pursuant to this Agreement shall be in writing,
delivered to the respective addresses set forth herein (or such other address
for either Party as such Party may hereafter specify in writing to the other
Party), and shall be considered given when received.
(e)Governing Law. The laws of the State of Delaware shall govern this Agreement,
without regards to its conflict of law principles.
(f)Arbitration. In the event of any disputes, claims or controversies arising
out of or relating to this Agreement, either party may give written notice to
the other party setting forth the nature of such dispute ("Dispute Notice"). The
parties shall meet and confer to discuss the dispute in good faith within five
days of the other party's receipt of a Dispute Notice in an attempt to resolve
the dispute informally among the parties. The parties shall meet at such date(s)
and time(s) as are mutually convenient and shall have 10 business days to
resolve the dispute.
Any and all disputes, claims or controversies arising out of or relating to this
Agreement that are not resolved by the parties' mutual agreement shall be
resolved by final and binding arbitration as the exclusive remedy in accordance
with rules of the American Arbitration Association in effect at the time
arbitration is initiated or another professional dispute-resolution organization
mutually acceptable to the parties (the “Arbitration Organization”). Unless
otherwise agreed by the Parties, any arbitration session under this Section
17(e) will be held at the Arbitration Organization's office in Wilmington,
Delaware. BY SIGNING THIS AGREEMENT, EACH PARTY AGREES THAT IT IS GIVING UP ITS
RIGHT TO FILE A LAWSUIT IN A COURT OF LAW AND TO HAVE ITS CASE HEARD BY A JUDGE
AND/OR JURY.
For disputes in an amount under $100,000, the parties shall, within 10 business
days of the termination of informal discussions, mutually agree upon an
arbitrator. The selected arbitrator must have experience in the for-profit
education industry. If the parties cannot agree upon an arbitrator within the
stated time period, the parties may request that an arbitrator be appointed for
them by the Arbitration Organization. This arbitrator will serve as the
arbitrator for all future disputes in an amount under $100,000 for the following
12 months.
For disputes in an amount of $100,000 or more, the parties shall meet with a
mediator within 10 business days of the termination of informal discussions. If
within 10 business days of first meeting the parties cannot resolve the dispute
through mediation, the parties shall proceed to arbitration. Each party shall
have 10 business days to select one arbitrator on their own behalf. The selected
arbitrators must have experience in the for-profit education industry. Within
five business days of the selection of the second arbitrator, the selected
arbitrators will nominate a neutral and impartial third arbitrator, who has
experience in the for-profit education industry. This board of arbitrators shall
serve as the arbitrators for all future disputes in an amount of $100,000 or
over for the following 12 months.
The arbitrator's award shall be final and binding on all parties, and neither
party shall have any right to contest or appeal the arbitrator's award except on
the grounds expressly provided by




--------------------------------------------------------------------------------




the United States Arbitration Act. The parties will separately bear their own
costs and expenses (including legal fees) of participating in the arbitration
process. Responsibility for the arbitrator's fees and expenses shall be
determined as part of the arbitrator's award.
Notwithstanding the forgoing, ACS shall not be required to arbitrate a dispute
involving the non-payment of undisputed fees or charges.
(g)Email Communications. Customer and ACS acknowledge that: (1) ACS and Customer
may correspond or convey documentation to each other via Internet e-mail unless
the other Party expressly requests otherwise, (2) neither Party has control over
the performance, reliability, availability, or security of Internet e-mail, and
(3) neither Party shall be liable for any loss, damage, expense, harm or
inconvenience resulting from the loss, delay, interception, corruption, or
alteration of any Internet e-mail due to any reason beyond such Party's
reasonable control, provided that notwithstanding the foregoing, ACS and
Customer both agree to adopt security measures with respect to such
communications and data that are consistent with all applicable federal or state
laws or regulations and that are reasonable under the circumstances and
consistent with generally-accepted industry best practices.
(h)Entire Agreement; Amendments and Waivers; Illegality. This Agreement
constitutes the entire understanding and agreement between Customer and ACS with
respect to the subject matter hereof, supersedes all prior oral and written
communications, and may only be amended, modified or changed (including changes
in scope or nature of the Services or charges) pursuant to an instrument
executed by both parties. No term of this Agreement shall be deemed waived, and
no breach of this Agreement excused, unless the waiver or consent is in writing
signed by the Party granting such waiver or consent. If any term or provision of
this Agreement is determined to be illegal or unenforceable, such term or
provision shall be deemed stricken, and all other terms and provisions shall
remain in full force and effect.
(i)Notices. Whenever under this Agreement one Party is required or permitted to
give notice to the other, such notice will be deemed given when delivered in
hand or three (3) business days after the date mailed by United States mail,
certified mail, return receipt requested, postage prepaid, or one day after the
date sent via a nationally recognized overnight courier service, and addressed
as follows:
In the case of ACS:
Affiliated Computer Services, Inc.
1150 E. University Drive, Suite 300
Tempe, AZ 85281
Attn: Kathleen C. Harris
With a copy to:
Affiliated Computer Services, Inc.
One World Trade Center Suite 2200
Long Beach, CA 90831
Attn: Steve Allen
With a copy to:
Affiliated Computer Services, Inc.
2828 North Haskell
Dallas, TX 75204
Attn: Group President - Commercial Solutions Group






--------------------------------------------------------------------------------




In the case of Customer:
University of the Rockies, LLC
13500 Evening Creek Drive North, Suite 600
San Diego, CA 92128
Attn: Daniel J. Devine
With a copy to:
University of the Rockies, LLC
13500 Evening Creek Drive North, Suite 600
San Diego, CA 92128
Attn: General Counsel
Either Party may change its address for notification purposes by giving the
other three (3) days prior written notice of the new address and the date upon
which it will become effective.
(j)Conflict Between This Agreement and Any Task Order. Should there be a
conflict between this Agreement and any Task Order, the terms of this Agreement
shall control unless the Task Order specifically identifies the provisions in
the Agreement that it supersedes.
(k)Notification of Change in Control of ACS. Within ten (10) days after a Change
of Control in ACS, ACS shall notify Customer of such Change of Control. A Change
of Control shall mean the acquisition of 50.1% or more of an interest in ACS by
one entity or affiliated entities.
18.Invoice Audit
18.1Audits. ACS will maintain records to substantiate ACS' charges under each
Task Order. Customer will have access to such records for purposes of audit,
either through its own representatives or through an accounting firm selected
and paid by Customer, upon seventy two (72) hours prior notice to ACS. Any such
review of ACS' records will be conducted at reasonable times during normal
business hours, no more than once quarterly, and be subject to ACS security and
confidentiality requirements.
18.2Limitations. Notwithstanding the intended breadth of Customer's audit
rights, Customer shall not be given access to (i) the proprietary information of
other ACS customers or contracts, or (ii) ACS locations that are not related to
Customer or the Services, or (iii) ACS' internal costs. Further, ACS shall not
be required to cooperate with or grant access to its records to any direct
competitor of ACS.
18.3Cooperation. ACS will reasonably cooperate in the audits and reviews and
furnish requested information on a timely basis; provided, however, that (a) if
such assistance requires a substantial level of resources at ACS, ACS shall
notify Customer in advance that there will be a delay if the audit is to proceed
at a certain specified time, and if Customer decides to proceed with the audit,
such assistance shall be chargeable at the time and materials rates set out in
the applicable Task Order, and (b) to the extent that any audit substantially
interferes with, hinders, or delays ACS' performance of the Services, ACS will
be excused from any applicable service levels stated in a Task Order for the
period of time that is equal to the time of such substantial interference and
any associated penalties and/or credits that may be due to Customer will be
abated, but only for the period of time that is equal to the time of such
substantial interference.






--------------------------------------------------------------------------------






[Signature page to follow on next page.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set above.
ACCEPTED AND AGREED:
Affiliated Computer Services, Inc.
By:  /s/ KENT SCHNACKER
Name:  Kent Schnacker
Title:  Senior Managing Director
Date:                                             
ACCEPTED AND AGREED:
University of the Rockies, LLC
By:   /s/ STEVEN R. ISBISTER
Name: Steven R. Isbister
Title: Secretary
Date:                  











--------------------------------------------------------------------------------




Task Order One (1)
Centralized Financial Aid Processing
Affiliated Computer Services, Inc. and University of the Rockies, LLC


This Task Order One (1) (Task Order) is entered into January 1, 2009 pursuant to
the General Services Agreement (“Agreement”) by and between Affiliated Computer
Services, Inc. (“ACS”) and University of the Rockies, LLC (“Customer”). Except
as may otherwise be provided in this Task Order, all terms and conditions of the
Agreement shall remain unmodified and in full force and effect. Should there be
a conflict between the Agreement and this Task Order, the terms of the Agreement
shall control unless this Task Order specifically identifies the provisions in
the Agreement that it supersedes.
I. The Service


Effective January 1, 2009, ACS will provide Call Center and Transactional
Processing services relating to the functions of ISIR document
collection/review, Verification/C-code/Conflicting Information resolution,
Packaging/Certification/Revision, Disbursement Eligibility Review and Title IV
Refund Processing for Customer's complete financial aid student populations
(“Services”).


II. Scope of Service
The goal of the Services is to support Customer's objective of centralizing the
Services to improve student focus, enhance Customer's compliance with the rules
and regulations of all regulatory bodies having jurisdiction over Customer, and
support Customer's student show rate and growth objectives. Any changes
requested or required by Customer to ACS's processes, procedures or types of
students serviced will be subject to the Change Request process in section 3.1
of the Agreement and the parties will negotiate in good faith changes to the
Services Fees required by the change.
Service
High Level Scope
Outbound/Inbound Call Center Services
Ÿ
Prioritize student populations according to agreed upon student priorities.
Ÿ
Contact students to obtain required information.
Ÿ
Respond to inbound student calls and communicate requested follow-up to
Customer.
Ÿ
Update ACS and Customer's system(s).
Ÿ
Monitor adherence to agreed upon Service Level Agreements (SLA).
Ÿ
Perform routine quality review of ACS work product.
Ÿ
Continually monitor the processes to identify and implement compliant and
efficient improvements.
Ÿ
Provide agreed upon reporting.
ISIR Review and Verification/C-code/Conflicting Information Resolution
Ÿ
Prioritize student populations according to agreed upon student priorities.
Ÿ
Review ISIR records to identify if Verification, C-code or Conflicting
Information issues exist.
Ÿ
Receive, scan, index and review received documents.
Ÿ
Perform Verification, C-code or Conflicting Information resolution for those
students providing the required information.
Ÿ
Update ACS, External and Customer's system(s).
Ÿ
Monitor adherence to agreed upon Service Level Agreements (SLA).
Ÿ
Perform routine quality review of ACS work product.
Ÿ
Continually monitor the processes to identify and implement compliant and
efficient improvements.
Ÿ
Provide agreed upon reporting.





--------------------------------------------------------------------------------




Service
 
High Level Scope
Packaging /Certification/Revision
Ÿ
Prioritize student populations according to agreed upon student priorities.
Ÿ
Determine student eligibility, award and certify.
Ÿ
Process Revisions to student awards as requested by Customer.
Ÿ
Update ACS, External and Customer's system(s).
Ÿ
Monitor adherence to agreed upon Service Level Agreements (SLA).
Ÿ
Perform routine quality review of ACS work product.
Ÿ
Continually monitor the processes to identify and implement compliant and
efficient improvements.
Ÿ
Provide agreed upon reporting.
Disbursement Eligibility Review
Ÿ
Prioritize student populations according to agreed upon student priorities.
Ÿ
Review student eligibility and adjust as applicable.
Ÿ
Update ACS, External and Customer's system(s).
Ÿ
Monitor adherence to agreed upon Service Level Agreements (SLA).
Ÿ
Perform routine quality review of ACS work product.
Ÿ
Continually monitor the processes to identify and implement compliant and
efficient improvements.
Ÿ
Provide agreed upon reporting.
Title IV Refund Processing
Ÿ
Prioritize student populations according to agreed upon student priorities.
Ÿ
Review students and complete calculations, returns and exit processing as
applicable.
Ÿ
Update ACS, External and Customer's system(s).
Ÿ
Monitor adherence to agreed upon Service Level Agreements (SLA).
Ÿ
Perform routine quality review of ACS work product.
Ÿ
Continually monitor the processes to identify and implement compliant and
efficient improvements.
Ÿ
Provide agreed upon reporting.



III. Fees


3.1 Service Fees
ACS will provide the Services (as documented in Section I) based upon the
following service categories (“Actions”):


Call Center
▪Inbound Calls
▪Outbound Accounts Worked
▪Emails


Transactional Processing
▪Pre-Cert (Intake)
•Imaging
•ISIR Review (Includes initial ISIR review and Verification/C-code/Conflicting
Information Review)
▪Certification
•New Students
•Renewal Students
•Revisions
▪Disbursement Review
▪R2T4 (Refund)Calculations
  




--------------------------------------------------------------------------------




ACS will bill monthly for each Action based upon the below Tiered Unit Pricing
table and using the Max Volume Trigger table as the driver for Tiered Unit Price
adjustments :


Tiered Unit Pricing by Action
Tier 1
Unit Rate
Tier 2
Unit Rate
Tier 3
Unit Rate
Tier 4
Unit Rate
Call Center
Inbound Calls
$
6.57


$
5.79


$
5.33


$
5.13


Accounts Worked
$
3.80


$
3.35


$
3.08


$
2.97


Emails
$
3.23


$
2.85


$
2.62


$
2.53


Pre-Cert (Intake)
Imaging
$
0.39


$
0.35


$
0.32


$
0.31


ISIR Review
$
25.01


$
22.10


$
20.30


$
19.60


Certification
New Students
$
35.48


$
31.30


$
28.80


$
27.70


Renewal Students
$
35.48


$
31.30


$
28.80


$
27.70


Revisions
$
35.48


$
31.30


$
28.80


$
27.70


Disbursement Review
$
6.21


$
5.50


$
5.10


$
4.90


R2T4 (Refund)Calculations
$
38.97


$
34.30


$
31.60


$
30.40


Note: Year 1 will begin at Tier 1. Once a given Tier max volume is achieved, the
next Tier unit rate will be applied to the additional volume for that calendar
year. Each calendar year unit price is reset to Tier 1.


For the purpose of determining the appropriate billing tiers, the volume under
this Agreement shall be combined with the volume under Task Order 1 between ACS
and Ashford University, LLC.



Max Volume Trigger by Action
Tier 1
Max Volume Trigger
Tier 2
Max Volume Trigger
Tier 3
Max Volume Trigger
Tier 4
Max Volume Trigger
Call Center
Inbound Calls
80,000


130,000


160,000


200,000


Accounts Worked
60,000


170,000


210,000


270,000


Emails
60,000


90,000


110,000


140,000


Pre-Cert (Intake)
Imaging
180,000


490,000


630,000


790,000


ISIR Review
30,000


90,000


110,000


140,000


Certification
New Students
30,000


50,000


60,000


70,000


Renewal Students
20,000


40,000


50,000


60,000


Revisions
10,000


40,000


50,000


60,000


Disbursement Review
70,000


180,000


230,000


290,000


R2T4 (Refund) Calculations
30,000


50,000


70,000


80,000


Note: 2008 historical volumes were utilized to derive the Tier 1 max volume
trigger. The additional Tiers are based upon Customer provided growth targets
and confirmed processing assumptions, as documented in Section 6.1.


For the purpose of determining the appropriate billing tiers, the volume under
this Agreement shall be combined with the volume under Task Order 1 between ACS
and Ashford University, LLC.



3.2 Service Level Agreement


ACS and Customer will mutually address Service Levels in one year from this
Agreement's effective date consistent with the Services Levels and other terms
contained in Task Order 1 between ACS and Ashford University, LLC.


3.3 Pass Thru Fees


ACS will invoice Customer for all of ACS' actual out of pocket costs
(“Reimbursable Costs”) for stationery, envelopes, brochures and postage incurred
in the performance of its duties under this Agreement.






--------------------------------------------------------------------------------




3.4 Software Fees


All known software fees are included in the above Service fees mentioned in
section 3.1. Should additional unforeseen software be identified as a value-add,
the parties will in good faith determine the additional fee and document as an
amendment to this Task Order agreement.


3.5 Invoice Audit Fees


In accordance with Section 18.3 of the Agreement, in the event such assistance
requires a substantial level of resources at ACS and Customer decides to proceed
with the audit, such assistance shall be chargeable at the time and materials
rates for the applicable ACS resources,


3.6 Payment Terms


Fees will be payable by Customer to ACS within thirty (30) days of receipt of
monthly invoice and in accordance with the invoicing terms contained in the
Agreement.


IV. Term and Termination


4.1 Term


The term of this Task Order will begin on the Effective Date and will continue
for a period of three (3) years (the “Initial Term”). Unless either Party gives
written notice of termination to the other at least sixty (60) days before the
scheduled expiration date, the term of this Task Order shall automatically be
extended for successive one (1) year periods thereafter, on the same terms and
conditions unless the Parties mutually agree otherwise in writing (each a
“Renewal Term”).
4.2 Termination for Convenience - Customer


Pursuant to Section 9.2 of the Agreement, if Customer terminates this Task Order
for its convenience including diversion of Financial Aid Processing Services
and/or volume from ACS, Customer shall also pay ACS An early termination fee
equal to the sum of the fees due ACS under this Task Order:
a.
Months 1 - 12 of the Initial Term - For the six (6) monthly billing periods
preceding the month in which Customer's for-convenience termination notice is
received by ACS.

b.
Months 13 - 24 of the Initial Term - For the four (4) monthly billing periods
preceding the month in which Customer's for-convenience termination notice is
received by ACS.

c.
Months 25 - 36 of the Initial Term - For the two (2) monthly billing periods
preceding the month in which Customer's for-convenience termination notice is
received by ACS.

d.
Renewal Term - There will be no early termination fee following the end of the
Initial Term of this Task Order.





V. The Services


The following information describes the detail functions the Parties will
perform in delivery of the Services:


5.1 Information Systems - Start Up
Services Provided
ACS
Customer
Product Maintenance
CampusVue
Ÿ
Install and maintain software
 
ü
Ÿ
Customize current setup selections to enhance processing performance
 
ü
Ÿ
Update software as new versions become available
 
ü







--------------------------------------------------------------------------------




Services Provided
ACS
Customer
Product Maintenance
SFAonline
Ÿ
Maintain web product
ü
 
Ÿ
Update product on an “as-needed basis”
ü
 
 
 
 
 
Telecom
Ÿ
Provide telephone equipment/service
ü
 
Ÿ
Provide 800 lines for fax server and incoming SFAonline/Student Support Service
calls
ü
 
 
 
 
 
Client Connectivity
 
 
Ÿ
ACS Login(s) to Client Systems
 
ü
Ÿ
ACS User ID(s) for Client Systems
 
ü
Ÿ
Help Desk Support
 
ü
Ÿ
VPN
 
ü
Ÿ
Installation of Client Software on ACS hardware
ü
 
Ÿ
Connectivity Testing
ü
ü
 
 
 
 
Local IS Support
Ÿ
Provide web support and development for communication of performance reporting
ü
 
Ÿ
Provide LAN connection
ü
 
Ÿ
Provide desktop PC support for ACS employees
ü
 
Ÿ
Establish desktop PC hardware and software standards
ü
 
Ÿ
Provide Workflow Tool maintenance
ü
 
Ÿ
Provide Quality Review Tool maintenance
ü
 
Ÿ
Provide full technical support for all ACS servers, databases and interfaces
ü
 
Ÿ
Provide disaster recovery (backups, recovery) for data stored on ACS systems
ü
 
Ÿ
Provide maintenance for ACS systems
ü
 
Ÿ
Perform business analysis of data, software, and processes as required for
business and operational challenges
ü
 
Ÿ
Perform technical analysis of systems and infrastructure related to business and
operational challenges
ü
 
Ÿ
Administer CampusVue security classes and assignments
 
ü
Ÿ
Administer SFAonline security classes and assignments
ü
ü
Ÿ
Maintain ownership and maintenance of desktop PC's at ACS facility
ü
 





5.2 Support Services


Services Provided
ACS
Customer
Reporting
Ÿ
Perform monthly process performance reporting
ü
 
Ÿ
Produce and distribute appropriate reports for the Joint Oversight Committee
meetings
ü
 
 
 
 
 
Human Resources
Ÿ
Monitor time reporting and attendance tracking of ACS Personnel in accordance
with ACS policy
ü
 





--------------------------------------------------------------------------------




Services Provided
ACS
Customer
Reporting
Ÿ
Manage hiring, on-boarding, career development, mentoring, retention and
termination of ACS Personnel in accordance with ACS policy
ü
 
 
 
 
 
Communications
Ÿ
Manage internal and limited external communications, as mutually agreed
ü
 
Ÿ
Develop signoff process for release of communications
ü
 
 
 
 
 
Financial Analysis
Ÿ
Provide financial analysis in conjunction with budgeting, planning and
forecasting
ü
 
Ÿ
Analyze the cost versus benefit of modifications to processes and technology
ü
 



5.3 Financial Aid Processing
Services Provided
ACS
Customer
Student Support Service / Customer Intake Support
Ÿ
Contact students who have not initiated the SFAonline application process
ü
 
Ÿ
Provide financial aid call center support to students using SFAonline: Monday
through Friday, 8:00 am - 7:00 pm PT time
ü
 
Ÿ
Answer BPE student financial aid questions in areas of intake, certification,
disbursements and refunds (R2T4)
ü
 
Ÿ
Respond to client student security access requests in relation to SFAonline
ü
 
Ÿ
Respond to and resolve escalated hardware and interface issues associated with
SFAonline
ü
 
Ÿ
Handle escalated student calls.
ü
ü
 
 
 
 
Processing/Revisions
Ÿ
Collect documents necessary to determine whether the student is eligible to
receive Title IV, HEA program funds
ü
 
Ÿ
Follow up on any missing documents necessary to complete the financial aid
process
ü
ü
Ÿ
Review and evaluate completeness of documentation submitted by the student
regarding eligibility for Title IV, HEA program funds in accordance with the HEA
and any regulation prescribed under the HEA and Client's policies
ü
 
Ÿ
Provide entrance and exit interview and counseling materials, websites, etc.
ü
 
Ÿ
Package and certify financial aid files as complete (including the scheduling of
disbursement dates) and perform all related system data entry
ü
 
Ÿ
Issue award letter to student
 
ü
Ÿ
Create and send Deny letter to any student whose file does not support the
Eligibility Determination
ü
 
Ÿ
Certify alternative loans
ü
 
Ÿ
Revise student file as requested by Customer
ü
 
Ÿ
Process the Inform, Monitor and Alert functions
ü
 
Ÿ
Access NSLDS
ü
 
Ÿ
Perform Pell reconciliation (excluding general ledger reconciliation) and
reporting
 
ü
Ÿ
Perform data entry, corrections and cleanup of data in reporting tools
ü
 
Ÿ
Perform ISIR corrections, verification process and C-code resolution
ü
 





--------------------------------------------------------------------------------




Services Provided
ACS
Customer
Ÿ
Perform ISIR and ISIR corrections batch transmission between CPS and Client
 
ü
Ÿ
Perform financial aid file storage (or record retention) in compliance with U.S.
Department of Education regulations and Client policies for document storage and
destruction
ü
 



5.4 Quality Assurance, Training, Regulatory Management


Services Provided
ACS
Customer
Quality Assurance
Ÿ
Develop and apply an agreed upon Quality Assurance Methodology
ü
 
Ÿ
Develop a Quality Assurance Tool that will be a database for storing performance
data supporting the Quality Assurance Methodology
ü
 
Ÿ
Perform Quality Assurance Reporting, which will include development of a formal,
multi-level reporting schedule tailored to the Quality Assurance Schedule
ü
 
Ÿ
Coordinate internal training based on the results of Quality Assurance reviews
ü
 
Ÿ
Reconcile ACS tracking tools to the appropriate systems and update data as
needed
ü
 
 
 
 
 
Training
Ÿ
Provide internal training on Title IV processes on an “as-needed basis”
ü
 
 
 
 
 
Regulatory Management
Ÿ
Assist in collecting data and providing preliminary review of responses to
program reviews conducted by the U.S. Department of Education and other
regulatory agencies as they relate to student financial aid services provided in
accordance with the Agreement, as mutually agreed
ü
 
Ÿ
Prepare responses and submissions to applicable regulatory agencies
 
ü
Ÿ
Assist in research and data collection for guarantee agency default appeals
 
ü
Ÿ
Submit guarantee agency default appeal reports
 
ü
Ÿ
Research data and provide the Client with information necessary to perform
year-end Pell reconciliation
ü
 
Ÿ
Facilitate collection of documents for SFA audit as requested by auditor as it
relates to the Agreement
ü
 
Ÿ
Facilitate collection of documents for SFA audit as requested by auditor as it
relates to areas not associated with the Agreement
 
ü
Ÿ
Submit SFA annual audit report to the U.S. Department of Education
 
ü
Ÿ
Determine institutional, location, and program eligibility under the HEA and any
regulations prescribed under the HEA and notify ACS of such eligibility
 
ü
Ÿ
Manage internal policy development
 
ü
Ÿ
Manage policy approval process
ü
ü
Ÿ
Develop a U.S. Department of Education and other regulatory agency communication
plan
 
ü
Ÿ
Monitor new and pending legislation/regulations and adjust processes as required
ü
ü
Ÿ
Direct coordination of legislative lobbying efforts
 
ü
Ÿ
Create, manage, and perform a year round default management plan
 
ü
Ÿ
SSCR Reporting
 
ü







--------------------------------------------------------------------------------




5.5 Disbursement Eligibility Review


Services Provided
ACS
Customer
Disbursement Eligibility Review
Ÿ
Determine student eligibility for disbursement
ü
 
Ÿ
Determine Satisfactory Academic Progress
 
ü
Ÿ
Reissue/Cancel funds as necessary
ü
 
Ÿ
Authorize funds to be disbursed to student account
 
ü
Ÿ
Provide accounting office with disbursement rosters
 
ü
Ÿ
Post funds to student account
 
ü
Ÿ
Issue receipt to student with required compliance language
 
ü
Ÿ
Identify and apply payments to charges in accounting system
 
ü
Ÿ
Determine credit balance on student account; issue check to student
 
ü
Ÿ
Reconcile EFT account
 
ü
Ÿ
Request Pell funds from US Department of Education/GAPS account
 
ü
Ÿ
Create Pell origination and disbursement records
ü
 
Ÿ
Submit Pell origination and disbursement records to CPS
 
ü
Ÿ
Create and submit loan origination and disbursement records
ü
 
Ÿ
Reconcile Pell between general ledger and GAPS
 
ü
Ÿ
Maintain financial aid subsidiary ledgers
 
ü
Ÿ
Assist in closing out Pell award year
ü
 



5.6 Title IV Refund Processing


Services Provided
ACS
Customer
Ÿ
Manage federal refund processing for financial aid students
ü
 
Ÿ
Manage state and institutional refund processing for financial aid students
 
ü
Ÿ
Create exit report that identifies students who are no longer attending the
University
 
ü
Ÿ
Exit Report Processing: includes determination of refund or post-withdrawal
disbursement, calculation of institutional, state and federal refund and/or
repayment, documentation of refund or non-requirement, student and lender
notification, exit interview notification, and debit memo requests
ü
 
Ÿ
Coordinate Refund File Flow
ü
 
Ÿ
Request refunds to appropriate funding program / agency
 
ü
Ÿ
Update appropriate systems with refund information
ü
 
Ÿ
Report on quality of refund process
ü
 





VI. Hiring, Training, Compliance and Quality Assurance


6.1 Hiring


ACS will staff with internal candidates and public candidates as available. If
additional staff is needed, ACS may utilize the assistance of a preferred
staffing agency if direct recruiting efforts are not successful.


ACS will assess candidates' abilities through a series of skills tests prior to
interviewing. ACS will make hiring recommendations based on a candidate's
professional experience, customer service experience, financial aid knowledge,
interview, skills tests results and criminal background check.






--------------------------------------------------------------------------------




6.2 Training


The ACS Training team will develop and deliver initial and refresher training
modules in support of the Services. The Customer may be requested to participate
in the development and delivery of the ACS training.


ACS will establish the required quality and production requirements for
graduation from training. ACS will perform compliance and process adherence
review for 100% of all files produced during the training period. ACS employees
must meet quality and production requirements to graduate from training and move
into production.


ACS will participate in training as required by Customer from time to time. The
reasonable costs of such participation by ACS will be borne by Customer.


6.3 Quality Assurance
 
ACS will perform Quality Assurance of employees based upon compliance and
procedure and will share reports that summarize the monthly quality and the
actions taken to raise quality (if appropriate). ACS will also work with
Customer to calibrate call center quality scoring.


VII. Customer Management


7.1 Customer Management


ACS is dedicated to developing and managing quality operations in partnership
with its Customers. ACS will assign a Customer Relations Manager (CRM) to manage
the ACS - Customer relationship. The CRM will act as the liaison between
Customer and ACS and work in partnership to meet SLAs, understand Customer
vision and objectives, incorporate any new policy or procedural changes required
or requested, and continually seek to extend creative solutions to address
Customer's business challenges. To regularly review these objectives the CRM
will meet with Customer and discuss topics including but not limited to:
•Adherence to agreed upon SLAs
•Adherence to implemented process
•Customer satisfaction
•Customer vision and upcoming events or challenges
•Need for process change or improvement
•Project plan for implementing change or improvements
•Need for change order requests/amendments to agreed upon task order


7.2 Continuous Improvement


ACS will actively seek ways to enhance the process to improve effectiveness,
efficiencies and quality. As desirable Service modifications and enhancements
are identified, ACS or Customer may propose modifications to the project to
change or enhance functionality. To maintain consistency, requests for
modification will follow an established change control process as identified in
Section 15 of the Agreement.






--------------------------------------------------------------------------------




VIII. Supporting Documents


8.1 TO1 Volume Expectations - University of the Rockies


8.2 TO1 Change Order Request Addendum










[Signature page to follow on next page.]












--------------------------------------------------------------------------------




IX. Signatures


Except as expressly amended hereby, the terms and provisions of the Agreement
are hereby ratified and confirmed as originally written and shall be legally
binding between the Parties with respect to all services provided under the
Agreement, as amended hereby.
IN WITNESS WHEREOF, each of the parties has executed this Task Order One (1) by
the signatures of their respective authorized representatives.


ACCEPTED AND AGREED:


Affiliated Computer Services, Inc.




By:  /s/ KENT SCHNACKER




Name:   Kent Schnacker




Title:  Senior Managing Director




Date:                               
ACCEPTED AND AGREED:


University of the Rockies, LLC
By:  /s/ STEVEN R. ISBISTER
Name:  Steven R. Isbister
Title: Secretary


Date:                  









--------------------------------------------------------------------------------




8.1 TO1 Volume Assumptions - University of the Rockies




•
Customer Delivered Enrollment Projections for Calendar 2009 for University of
the Rockies:



UoR Enrollment Budget
January
February
March
April
May
June
July
August
September
October
November
December
Year
Population
 
Beginning Pop
10
84
139
214
283
359
468
581
699
830
900
944
10
Starts (Gross)
103
85
109
111
124
176
182
198
225
173
148
39
1,674
Less: Non- Completers
23
23
21
21
25
37
35
42
45
47
45
16
380
Starts (Completers)
79
62
88
89
99
140
147
157
181
126
103
23
1,294
Less: I's & F's
—
—
—
—
—
—
—
—
—
—
—
—
—
Net Starts
79
62
88
89
99
140
147
157
181
126
103
23
1,294
Drops
7
11
17
23
29
37
46
56
66
72
76
72
512
Re-Enters
2
3
4
3
6
6
12
17
17
16
17
9
112
Grads
—
—
—
—
—
—
—
—
—
—
—
—
—
Ending Pop
84
139
214
283
359
468
581
699
830
900
944
904
904



•
Assumptions:

◦
Percentage of FA Students is 85%

◦
Volume of SFAonline entrants is 159% of the FA Starts (Gross) volume

◦
Volume of Inbound Calls is 1.5 per SFAonline entrant

◦
Volume of Outbound Accounts Worked is 2 per Core Doc Completer and Renewal
Certification

◦
Volume of Emails is 1 per SFAonline entrant

◦
Volume of Core Doc Completers is 60% of SFAonline entrants

◦
Volume of Images is 6 per Core Doc Completer and Renewal Certification

◦
Volume of ISIR Review is the volume of Core Doc Completers plus Renewal
Certification

◦
Volume of New Student Certifications is 83% of the Core Doc completers (or 50%
of SFAonline entrants)

◦
Volume of Revision Certifications is 20% of the New Certifications plus 50% of
the Renewal Certifications plus the Re-Enter Student population (21% of the FA
Ending Enrolled Student volume)

◦
Volume of Disbursement Review is 2 disbursements per New, Renewal and Revision
Certification minus 1 for each dropped student

◦
Volume of R2T4 (Refund) Calculations is 65% of New and Renewal Certifications











--------------------------------------------------------------------------------




8.2 TO1 Change Order Request Addendum


ACS understands that changes to established business processes may become
required. A structured Change Management process ensures that standardized
methods and procedures are used to handle all Changes in Scope, as referenced in
Section 15 of the Agreement. A change request can be initiated through a request
from the Customer or from internal ACS sources.


All proposed changes or additions to current services or processes must be
submitted to the ACS in writing. The request for change should include:
•
Detailed description

•
Reason/Objective

•
Desired outcome/benefit

•
Associated risk for not implementing the requested change

•
Desired implementation date





